                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 LUIS DOTSON, individually and on behalf of
 those similarly situated,
                                                           Civil No.: 18-16253 (KSH) (JAD)
                      Plaintiff,

        v.
 MIDLAND FUNDING, LLC; MIDLAND
 CREDIT MANAGEMENT, INC.; and JOHN                                        ORDER
 DOES 1 to 10,

                     Defendants.

       THIS MATTER having come before the Court on (1) the motion (D.E. 12) of defendants

Midland Funding, LLC and Midland Credit Management, Inc. (“defendants”) to compel

arbitration of plaintiff’s claims on an individual basis and to dismiss the complaint, and (2) the

report and recommendation (D.E. 24) of Magistrate Judge Joseph A. Dickson recommending that

the motion be granted; for the reasons set forth in the accompanying opinion,

       IT IS on this 21st day of January, 2020,

       ORDERED that the report and recommendation is ADOPTED; and it is further

       ORDERED that defendants’ motion is GRANTED.

       The Clerk of the Court is directed to close this case.



                                                                /s/ Katharine S. Hayden
                                                                Katharine S. Hayden, U.S.D.J.




                                                  1
